              Case 3:17-md-02801-JD Document 519 Filed 04/04/19 Page 1 of 4




 1   BILZIN SUMBERG BAENA PRICE & AXELROD LLP
     Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
 4   Jerry R. Goldsmith (pro hac vice)
     Ilana A. Drescher (pro hac vice)
 5   1450 Brickell Avenue
     Suite 2300
 6   Miami, FL 33131-3456
     Telephone: (305) 374-7580
 7
     Email: rturken@bilzin.com
 8   Email: swagner@bilzin.com
     Email: llustrin@bilzin.com
 9   Email: ssakona@bilzin.com
     Email: jgoldsmith@bilzin.com
10   Email: idrescher@bilzin.com
11   Attorneys for Benchmark Electronics

12

13                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
14

15

16   In re Capacitors Antitrust Litigation         Case No. 17-md-02801-JD
17

18   This document relates to:                     STIPULATION AND [PROPOSED]
                                                   ORDER OF DISMISSAL
19   Benchmark Electronics, Inc. et al. v.
     AVX Corp. et al., Case No. 17-cv-7047-JD
20

21

22

23

24

25
26

27

28

                             STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                              17-md-2801-JD
                 Case 3:17-md-02801-JD Document 519 Filed 04/04/19 Page 2 of 4




 1          Plaintiffs Benchmark Electronics, Inc., Benchmark Electronics Huntsville, Inc.,

 2   Benchmark Electronics Manufacturing Solutions (Moorpark), Inc., Benchmark Electronics

 3   Manufacturing Solutions, Inc., Benchmark Electronics Phoenix, Inc., Benchmark Electronics

 4   Tijuana, S. de R.L. de C.V. and Benchmark Electronics de Mexico S. de R.L. de C.V.,

 5   (collectively, “Benchmark”) and Defendants Panasonic Corporation; Panasonic Corporation of

 6   North America; SANYO Electric Co., Ltd.; SANYO North America Corporation (collectively,

 7   the “Panasonic and Sanyo Defendants”), by and through undersigned counsel, pursuant to Rule

 8   41(a)(2) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal of the present

 9   action with prejudice and state as follows:

10          1.       Benchmark and the Panasonic and Sanyo Defendants seek the dismissal of this

11   action against the Panasonic and Sanyo Defendants with prejudice.

12          2.       Benchmark and the Panasonic and Sanyo Defendants agree that each party shall

13   bear its own costs, expenses, and attorneys’ fees in connection with these actions.

14          3.       This stipulation does not affect the rights or claims of Benchmark against any

15   other defendant or alleged co-conspirator in this litigation.

16          WHEREFORE, the parties respectfully request that this Court issue an Order of

17   Dismissal With Prejudice against the Panasonic and Sanyo Defendants only.

18
19   /s/ Scott N. Wagner                               /s/ Jeffrey L. Kessler
     Robert W. Turken (admitted pro hac vice)          Jeffrey L. Kessler (admitted pro hac vice)
20   Scott N. Wagner (admitted pro hac vice)           jkessler@winston.com
     Lori P. Lustrin (admitted pro hac vice)           A. Paul Victor (admitted pro hac vice)
21   Shalia M. Sakona (admitted pro hac vice)          pvictor@winston.com
22   Jerry R. Goldsmith (admitted pro hac vice)        Molly M. Donovan (admitted pro hac vice)
     Ilana A. Drescher (admitted pro hac vice)         mmdonovan@winston.com
23   BILZIN SUMBERG BAENA PRICE &                      Sofia Arguello (admitted pro hac vice)
     AXELROD LLP                                       sarguello@winston.com
24   1450 Brickell Ave., Suite 2300                    WINSTON & STRAWN LLP
     Miami, Florida 33131-3456                         200 Park Avenue
25
     Telephone: 305-374-7580                           New York, New York 10166
26   rturken@bilzin.com                                Telephone: (212) 294-4698
     swagner@bilzin.com                                Facsimile: (212) 294-4700
27   llustrin@bilzin.com
     ssakona@bilzin.com                                Ian L. Papendick (SBN 275648)
28

                              STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                               17-md-2801-JD
              Case 3:17-md-02801-JD Document 519 Filed 04/04/19 Page 3 of 4




 1   jgoldsmith@bilzin.com                           ipapendick@winston.com
     idrescher@bilzin.com                            WINSTON & STRAWN LLP
 2                                                   101 California Street
     Counsel for Benchmark Electronics               San Francisco, CA 94111
 3                                                   Tel: (415) 591-6905
                                                     Fax: (415) 591-1400
 4

 5                                                   Counsel for Defendants Panasonic
                                                     Corporation; Panasonic Corporation of North
 6                                                   America; SANYO Electric Co., Ltd.; SANYO
                                                     North America Corporation
 7

 8

 9                                       ECF ATTESTATION

10          I, Scott N. Wagner, an ECF User whose ID and Password are being used to file

11   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.

12          In compliance with Civil Local Rule 5-1, I hereby attest that counsel for the Panasonic

13   and Sanyo Defendants has concurred in this filing.

14

15   DATED: April 4, 2019

16                                                        By:   /s/ Scott N. Wagner
                                                                    Scott N. Wagner
17

18
19

20

21

22

23

24

25
26

27

28

                             STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                              17-md-2801-JD
            Case 3:17-md-02801-JD Document 519 Filed 04/04/19 Page 4 of 4




 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated: _______________________               _____________________________
                                                 UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                         STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                          17-md-2801-JD
